DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11, 12, 14-20 are rejected under 35 U.S.C. 102a1/a2 as being anticipated  by Yuasa et al. US Publication No. 2018/0330563.
Re Claim 1, Yuasa discloses a sheet processing system, comprising: a storage device that stores one or more sheets; and control circuitry configured to: count a number of sheets stored in the storage device; determine whether the storage device is full based on a storage state of the storage device (P55, P68) ; in a case that the storage device is determined to be full, decide a set value  ( comparison thresholds, hereafter Customer guidance threshold ) relating to an upper limit number of the sheets storable in the storage device (P56)  by using a plurality of count results (The number varies  each times the number of stored notes in a banknote cassette reaches a threshold wherein the controller 104 compares the number of stored notes in each banknote cassette 18 managed by the cassette state manager 102 against the customer guidance thresholds)  from the control circuitry; and set the set value for the storage device (P56, P64, P78, P113).
Re Claim 2, Yuasa discloses the sheet processing system according to claim 1, wherein the control circuitry decides the set value by using the plurality of the count results of the counting performed at times different from each other (P113, the count is based on the cash processing device that is performing a transaction) .
Re Claim 3, Yuasa discloses the sheet processing system according to claim 1, further comprising a plurality of storage devices (18A-18E) , wherein the plurality of storage devices (18A-18E) include the storage device, and the control circuitry decides the set value of at least one of the plurality of storage devices, using the plurality of count results of the plurality of storage devices (P56,  P87, P63 the setting section 103 can set setting information including comparison thresholds (referred to hereafter as customer guidance thresholds) for the number of stored notes in each of the banknote cassettes 18. ).  
Re Claim 4, Yuasa discloses the sheet processing system according to claim 3, wherein the plurality of storage devices  (18A-18E) each store a sheet included in a same category (P48, P68 and see claim 4).  
Re Claim 5, Yuasa discloses the sheet processing system according to claim 4, wherein the sheet is a banknote, and the category is a category defined based on at least one of a denomination, a fitness, and a storage posture (See claim 4 and P48).  
Re Claim 6, Yuasa discloses the sheet processing system according to claim 3, wherein the control circuitry decides the set value of the storage device whose use satisfies a first condition   by using at least one of the plurality of count results acquired from the plurality of storage devices, and a use for each of the plurality of storage devices satisfies the first condition (Abstract,  P9, P57, according to the storage status in each of the banknote storage sections,.  a specific transaction from out of plural transaction types is suppress  and/or to encourage a transaction other than the specific transaction from out of the plural transaction types.
Re Claim 7,  Yuasa discloses the sheet processing system according to claim 1, wherein the storage device comprises a first storage unit with a first storage mechanism  (Reject box) and a second storage unit (pay in only banknote cassette )  with a second storage mechanism different from the first storage mechanism, and the control circuitry decides a first set value of the first storage unit by using at least one of the plurality of count results of the first storage unit, and decides a second set value of the second storage unit by using at least one of the plurality of count results of the second storage unit (P135-P137, P143.  storage status of each of the banknote cassettes 18A to 18D, the pay-in only banknote cassette 51, and the reject box 52)
Re Clam 8,  Yuasa discloses the sheet processing system according to claim 1, wherein the control circuitry decides the set value by using the plurality of count results accumulated in a specific period (P187) .  
Re Claim 9, Yuasa discloses the sheet processing system according to claim 1, wherein the storage state is a state of the sheet stored in the storage device (P54).  
Re Claim 11, Yuasa discloses the sheet processing system according to claim 1, wherein the storage state is a position of a component of the storage device (P54).  
Re Claim 12, Yuasa discloses the sheet processing system according to claim 11, further comprising a sensor for detecting the position of the component, wherein the control circuitry determines whether the storage device is full based on an output of the sensor (P55).  
Re Claim 14, Yuasa discloses the sheet processing system according to claim 1, further comprising a memory (Data storage section) for memorizing the set value, wherein the control circuitry updates, at a predetermined time (Each time a transaction is completed ), the set value stored in the memory, by using the set value (P67, P87, P187).  
Re Claim 15, Yuasa discloses the sheet processing system according to claim 1, further comprising: a display for displaying the set value; and an operation interface for receiving a selection input whether or not to use the displayed set value (Fig. 3; P18-19, P24-25). 
Re Claim 16, Yuasa discloses the sheet processing system according to claim 1, further comprising a plurality of sheet processing apparatuses, wherein each sheet processing apparatus of the plurality of sheet processing apparatuses includes a storage device and control circuitry corresponding to the storage device and the control circuitry (P11, P33, P48 ), and the control circuitry decides the set value by acquiring the plurality of count results from the plurality of sheet processing apparatuses, and sets the set value for at least one of the plurality of sheet processing apparatuses (P113) .  
Re Claim 17, Yuasa discloses the sheet processing system according to claim 16, wherein the control circuitry decides a common set value which is commonly used among the plurality of sheet processing apparatus, and sets the common set value for the plurality of sheet processing apparatuses (P62).  
Re Claim 18, Yuasa discloses the sheet processing system according to claim 16, wherein the control circuitry decides the set value by using at least one of the plurality of count results acquired from the plurality of sheet processing apparatuses, wherein an installation location for each of the plurality of sheet processing apparatuses satisfies a predetermined second condition, and sets the set value for at least one of the plurality of sheet processing apparatuses, wherein the installation location for the at least one of the plurality of sheet processing apparatuses satisfies the second condition (P7, P62) .  
Re Claim 19, Yuasa discloses a sheet processing method in a sheet processing system including a storage device that stores one or more sheets, the sheet processing method comprising: counting a number of sheets stored in the storage device; determining whether the storage device is full based on a storage state of the storage device (P55, P68); in a case that the storage device is determined to be full, deciding a set value  ( comparison thresholds, hereafter Customer guidance threshold )relating to an upper limit number of the sheets storable in the storage device  (P56) by using a plurality of count results (The number varies  each times the number of stored notes in a banknote cassette reaches a threshold wherein the controller 104 compares the number of stored notes in each banknote cassette 18 managed by the cassette state manager 102 against the customer guidance thresholds); and setting the set value for the storage device (P56, P64, P78, P113).  
Re Claim 20,  Yuasa discloses a decision apparatus, comprising: control circuitry configured to: acquire, from a plurality of sheet processing apparatuses that each include a storage device that stores one or more sheets, a count result of the one or more sheets stored in the storage device in response to a determination that the storage device is full; and decide a set value, relating to an upper limit number of the one or more sheets storable in the storage device, by using the plurality of count results(P11, P33, P48 , P113).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is  rejected under 35 U.S.C. 103 as being unpatentable over Yuasa et al. US Publication No. 2018/0330563 in view of Mizushima US Pub. No. 2010/0168902.
Re Claim 10, Yuasa discloses the sheet processing system according to claim 9, but fails to disclose wherein the state of the sheet is a height of the sheets stacked and stored in the storage device, and the control circuitry determines whether the storage device is full based on the height of the sheets.  
However Mizushima discloses wherein the state of the sheet is a height of the sheets stacked and stored in the storage device, and the control circuitry determines whether the storage device is full based on the height of the sheets (P104)
Given the teachings of Mizushima it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yuasa with   wherein the state of the sheet is a height of the sheets stacked and stored in the storage device, and the control circuitry determines whether the storage device is full based on the height of the sheets.
Doing so would  enhance the system by providing a means to determine fullness by considering  the thickness in a direction in which the banknotes are placed on top of each other.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  13. The sheet processing system according to claim 1, wherein the control circuitry calculates an average value of the plurality of count results at a point in time in which the control circuitry determines that the storage device is full, and decides the set value based on the average value.  
Conclusion
The following reference is cited but not relied upon: 
Kumagai discloses a  sheet handling device is equipped with: multiple cassettes provide respectively for each classification based on the value of a paper sheet, with each of the multiple cassettes having multiple housing units a storage unit that associates and stores a housing unit housing status, and a main control unit, which executes paper sheet deposit/disbursement processes on the basis of the housing unit housing status and the cassette housing status stored by the storage unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SONJI N. JOHNSON
Examiner
Art Unit 2876



/SONJI N JOHNSON/           Primary Examiner, Art Unit 2876